
	
		I
		112th CONGRESS
		2d Session
		H. R. 4350
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2012
			Mr. Cravaack (for
			 himself and Mr. Bishop of New York)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To ensure that certain flight, duty, and rest
		  requirements apply to all-cargo air operations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Skies Act of 2012.
		2.Applicability of
			 requirements
			(a)In
			 generalNot later than the
			 effective date of the covered final rule, the Secretary of Transportation shall
			 take appropriate actions to ensure that the flight, duty, and rest requirements
			 under that rule apply to all-cargo operations conducted by air carriers in the
			 same manner as such requirements apply to passenger operations conducted by air
			 carriers.
			(b)DefinitionsIn
			 this section, the term covered final rule means the final rule of
			 the Department of Transportation—
				(1)published in the
			 Federal Register on January 4, 2012 (77 Fed. Reg. 330 et seq.); and
				(2)relating to
			 flightcrew member duty and rest requirements.
				
